Exhibit 10.2

 

 

[g128691kei001.jpg]

 

 

 

July 22, 2010

 

This letter sets forth the agreement between CardioNet, Inc. (the “Company”) and
Randy H. Thurman, Chairman of the Board of the Company, supplementing the terms
and conditions of Mr. Thurman’s resignation as chief executive officer of the
Company, as set forth in the attached letter from Mr. Thurman dated June 15,
2010 (the “June 15 letter”).  In particular, the parties agree as follows:
(1) effective as of July 1, 2010, Mr. Thurman shall be permitted to elect to
continue to participate in the Company’s medical, dental and other health plans
on the same general terms and conditions as were applicable immediately prior to
his resignation as chief executive officer, subject to changes in the plan’s
terms and conditions as are applicable to other plan participants from time to
time, and subject to the requirement that Mr. Thurman must pay the full premium
for the coverage elected; (2) the arrangement described in (1) shall continue to
apply for the period during which Mr. Thurman serves on the Company’s board of
directors; provided, however, that the arrangement shall (i) be terminable by
the Company in the event that the arrangement becomes impracticable or results
in adverse tax consequences to Mr. Thurman or the Company; and (ii) terminate
upon Mr. Thurman’s obtaining comparable healthcare coverage through a successor
employer; and (3) except as otherwise provided in this letter agreement, the
June 15 letter shall continue to apply by its terms.

 

 

 

Sincerely yours,

 

 

 

 

 

Ron Ahrens

 

Lead Director

 

 

 

 

Accepted and agreed to:

 

 

 

 

 

 

 

Randy H. Thurman

 

 

--------------------------------------------------------------------------------

 

 